Citation Nr: 1029261	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Eligibility for payment of attorney fees based on the award of 
past-due benefits resulting from a July 7, 2007, increase of a 
combined initial rating from 20 percent to 30 percent, effective 
from October 13, 1992, for pain in the shoulders, knees, and 
ankles.

(This decision is issued concurrently with a separate decision 
addressing the Veteran's appeals for service connection for 
posttraumatic stress disorder (PTSD) and a higher initial rating 
for disability of the shoulders, knees, and ankles.)


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant represents the Veteran before the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 Attorney Fee Eligibility Decision (AFED), as 
corrected by an October 2008 AFED, by which the RO found that the 
appellant was not entitled to attorney fees for past due benefits 
arising from an increased combined initial rating from 20 percent 
to 30 percent, effective from October 13, 1992.  This higher 
initial rating for combined disability of the knees, ankles and 
shoulders was awarded by a July 2007 supplemental statement of 
the case, resulting in an award of past-due benefits dating back 
over fourteen years.


FINDINGS OF FACT

1.  In August 2002, the RO received the Veteran's written request 
for a higher disability rating for his service-connected aching 
joints; a rating in excess of 20 percent for disability of the 
shoulders, knees and ankles was denied by the RO in February 
2003. 

2.  In March 2003, the RO received from the appellant the 
Veteran's notice of disagreement, in which the appellant asserted 
that the Veteran was entitled a higher rating and earlier 
effective date for his service-connected pain in the shoulders, 
knees, and ankles due to undiagnosed illness.

3.  The March 2003 notice of disagreement was filed prior to the 
June 20, 2007, effective date of enactment of the Veterans 
Benefits, Health Care, and Information Technology Act of 2006, 
Public Law 109-461.

4.  In a July 7, 2007, supplemental statement of the case, and as 
reflected in a corresponding RO rating sheet, the RO granted 
entitlement to a higher initial rating for disability of the 
shoulders, knees, and ankles, effective from October 13, 1992; 
the rating was increased from a 20 percent combined rating to a 
30 percent combined rating, resulting in past-due compensation 
benefits for the period from October 13, 1992, to July 2007.

5.  There is no final Board decision on the merits of the issue 
of entitlement to a higher initial rating for disability of the 
shoulder, knees, and ankles.


CONCLUSION OF LAW

The criteria for payment of fees for attorney services based an 
award of past due benefits arising from the July 7, 2007, grant 
of an increase of a combined initial compensation rating from 20 
percent to 30 percent, effective from October 13, 1992, for pain 
in the shoulders, knees, and ankles, are not met.  38 U.S.C.A. 
§ 5904(c)-(d) (West 2002); Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997); 38 C.F.R. § 14.636 (2009); 
38 C.F.R. § 20.609 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) generally defines the obligations 
of VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

However, an attorney fee dispute is not a "claim" for disability 
compensation benefits.  The duties to notify and assist do not 
apply to all claims for VA benefits, and statutorily apply to 
claims under 38 U.S.C. Chapter 51; moreover, VA's duties to 
notify and assist do not apply to cases where, as here, the 
applicant is not seeking benefits under Chapter 51 of Title 38 of 
the United States Code, but rather is seeking a decision on how 
those benefits will be distributed under another Chapter (in this 
case, Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).

Nevertheless, the Board notes that the appellant generally 
alleged in his March 2009 VA Form 9 that the RO failed to comply 
with the VCAA.  Although as the Board interprets the law the VCAA 
is not applicable to the present appeal, the Board further finds 
that any perceived defect in VCAA compliance in this case 
constitutes no more than nonprejudicial error.  Although the 
December 2007 AFED from which this appeal arose was by the RO's 
admission flawed, the Veteran was thereafter provided a corrected 
October 30, 2008, AFED, and a February 2009 statement of the case 
(SOC), which included a detailed listing of evidence and 
adjudicative actions, the pertinent laws and regulations, and an 
explanation as to the determinative factors in the denial of his 
claim (i.e., the filing of a notice of disagreement prior to June 
20, 2007 and the lack of a final Board decision in the matter 
giving rise to past-due benefits).  The appellant made in his 
March 2009 VA Form 9 only a very general allegation of error 
under the VCAA.  The attorney has made no allegation of 
additional relevant evidence that must be obtained in connection 
with his claim for attorney fees, nor has he made any allegation 
of the manner in which the claimed error in VCAA notice has 
prejudiced his claim for attorney's fees.  

The appellant is a private attorney and is charged as a matter of 
professional responsibility to have a working knowledge of the 
laws and regulations pertinent to the award of VA compensation 
benefits and the circumstances under which the award of attorney 
fees based on past due compensation benefits is permitted.  In 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006), the Court of 
Appeals for Veterans Claims held that a Veteran-appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error."  In this appeal, the type of analysis issued 
by the Court in Overton is pertinent-the attorney-appellant in 
this case is bound by professional responsibility to have 
knowledge and understanding of the laws and regulations under 
which he may be awarded attorney fees in the course of his 
representation of claimants before VA.  In light of this 
professional responsibility, and in the absence of any specific 
allegation pertinent to the VCAA, the Board finds no reasonably 
ascertainable prejudice that might have arisen as a result of the 
perceived lack of VCAA compliance as only very generally alleged 
by the attorney-appellant.  The Board will therefore proceed to 
adjudication of the merits of the appellant's claim.


Merits of the Claim

The appellant seeks payment of attorney fees based on the award 
of past-due benefits to the Veteran resulting from a July 7, 
2007, increase of a combined initial rating from 20 percent to 30 
percent, effective from October 13, 1992, for pain in the 
shoulders, knees, and ankles.  The Board finds that because the 
pertinent notice of disagreement, as to the issue of a higher 
compensation rating, was received in March 2003, the applicable 
laws and regulations provide in pertinent part that the appellant 
may charge fees only if a final Board decision has been 
promulgated with respect to the issue involved.  Because no final 
decision has been issued by the Board on the matter of 
entitlement to a higher rating for disability of the shoulders, 
knees, and ankles, entitlement to an award of attorney fees based 
on past due benefits is not warranted.  See 38 U.S.C.A. 
§ 5904(c)-(d) (West 2002); 38 C.F.R. § 14.636 (2009); 38 C.F.R. 
§ 20.609 (2007). 

On October 13, 1992, the RO received from the Veteran a claim for 
service connection for "aching joints," with a claimed onset 
date of April 1992, and for "fatigue," with a claimed onset 
date of April 1992.

In a rating decision dated October 4, 1993, issued by an RO 
letter dated October 7, 1993, the RO denied entitlement to 
service connection for aching joints and entitlement to service 
connection for fatigue.

By a VA Form 21-22 dated October 8, 1993, the Veteran appointed 
Veterans of Foreign Wars of the United States as his 
representative in claims before VA.
 
In November 1993, the RO received from the Veteran's 
representative at that time, Veterans of Foreign Wars of the 
United States, a general notice of disagreement with the RO's 
October 1993 rating decision.

In December 1993, the RO issued a statement of the case as to the 
issues of entitlement to service connection for aching joints and 
entitlement to service connection for fatigue.  In January 1994, 
after issuance of a statement of the case, the RO received from 
the Veteran a substantive appeal as to both issues.

In January 1996, the Board remanded the issues of entitlement to 
service connection for aching joints and entitlement to service 
connection for fatigue to the RO for further development and 
adjudication.

In February 1998, the RO granted entitlement to service 
connection for pain in the shoulders, knees and ankles as due to 
an undiagnosed illness and assigned an initial rating of 20 
percent.  The effective date of service connection and the 
effective date for the assigned initial rating was October 13, 
1992, the date of claim for service connection.

In December 1998, the RO issued a supplemental statement of the 
case with respect to its continued denial of the Veteran's claim 
for service connection for fatigue, claimed as due to an 
undiagnosed illness. 

In October 1999, the Board denied the Veteran's claim for service 
connection for a chronic disability manifested by fatigue.

The appellant-attorney undertook representation of the Veteran in 
April 2000, and under VA regulations, representation by Veterans 
of Foreign Wars of the United States was thereby terminated.  The 
Veteran entered a fee agreement with the appellant-attorney in 
April 2000.

In February 2001, the Court vacated the Board's October 1999 
decision that denied entitlement to service connection for 
chronic disability manifested by fatigue, claimed as secondary to 
Persian Gulf War service.

In December 2001, the Board remanded for further development and 
adjudication the claim for service connection for a chronic 
disability manifested by fatigue, claimed as secondary to Persian 
Gulf War service.  

In August 2002, the RO received from the Veteran a written 
request for an increased rating for his service-connected aching 
joints; and in February 2003, the RO continued its denial of 
entitlement to a rating in excess of 20 percent for pain in the 
shoulders, knees and ankles due to undiagnosed illness.  

In March 2003, the RO received from the appellant the Veteran's 
notice of disagreement, in which he asserted that the Veteran was 
entitled a higher rating and earlier effective date for his 
service-connected pain in the shoulders, knees, and ankles due to 
undiagnosed illness.  

In June 2004, the Board denied the Veteran's claim for service 
connection for a chronic disability manifested by fatigue, due to 
an undiagnosed illness claims as secondary to Persian Gulf War 
service.  That decision was not appealed to the Court and is 
final.  See 38 U.S.C.A. § 7104.  

In a July 2007 supplemental statement of the case, the RO 
assigned separate 10 percent ratings for bilateral shoulder 
disability, bilateral knee disability, and bilateral ankle 
disability, resulting in a combined rating of 30 percent, an 
increase of 10 percent over the previously assigned combined 20 
percent rating.  The separate 10 percent ratings, and the 30 
percent rating combined rating, were assigned effective back to 
October 13, 1992, resulting in a substantial award of past-due 
benefits to the Veteran.

In a November 2007 rating decision which the RO has acknowledged 
required correction, the RO issued a "decision" that the 
effective date of March 20, 1997, assigned for entitlement to 
service connection for pain in the shoulders, knees, and ankles, 
was not the product of a clear and unmistakable error.  However, 
the word "not" was lined out in black handwritten ink.  

The Board cannot ascertain the basis for this decision, or 
whether the Veteran or the appellant were provided notice of the 
decision; in any event, the matter purported to be decided was 
itself erroneous, as the effective date of service connection for 
pain the shoulder, knees, and ankles was October 13, 1992, not 
March 20, 1997.  The explanation of reasons for the decision 
appears to assert that the effective date of October 13, 1992, as 
assigned by a rating decision in February 1998, was not clear and 
unmistakable error, although the Board can find no claim of clear 
and unmistakable error received from either the Veteran or from 
the appellant.  In any event, the effect of the decision was not 
an increase in the award of past due compensation benefits to the 
Veteran, and therefore is not pertinent to the appellant's 
current claim for attorney fees based on an past due benefits 
arising from increase in the disability compensation rating from 
20 percent to 30 percent, as effective from October 13, 1992.

In December 2007, the RO issued its initial AFED, which was 
premised on the November 2007 RO rating decision discussed 
directly above; it was therefore flawed.  The decision purported 
to deny the appellant attorney fees "based on the Regional 
Office Rating Decision of November 2, 2007, which granted an 
earlier effective date for pain in the shoulders, knee and ankles 
due to undiagnosed illness."  As should be evident from the 
above recitation of facts, however, the effective date of service 
connection for disability of the shoulders, knees, and ankles was 
October 13, 1992, as established in a February 1998 RO rating 
decision; and the initial rating was increased from 20 percent to 
30 percent by an RO determination dated in July 2007.  As 
discussed above, the RO's flawed November 2007 rating action 
effected no change in the Veteran's level of past due 
compensation and therefore was not an appropriate basis for 
adjudication of the current claim of entitlement to attorney fees 
from past due benefits.

In January 2008, the RO received the appellant's notice of 
disagreement with the December 2007 RO AFED.

In October 2008, the RO issued a corrected AFED, by which it 
denied the appellant's claim for attorney fees based on past due 
benefits.  It included a detailed listing of the relevant 
evidence and the applicable legal criteria.  The RO noted that 
the pertinent notice of disagreement was received in March 2003, 
and explained that entitlement to attorney fees for past due 
benefits was not warranted because although the Board had 
remanded the matter to the RO in the past, there was neither a 
final Board decision on the issue of service connection for pain 
in the shoulders, knees, and ankles, nor on the issue of 
entitlement to an increased evaluation for these service-
connected conditions.

In November 2008, the RO received the appellant's notice of 
disagreement with the RO AFED as revised in October 2008.  The RO 
issued a statement of the case in February 2009 and the VA Form 9 
was received from the appellant in March 2009.  The appellant's 
contention was as follows:  "The Regional Office did not 
consider all the evidence in the record and did not follow 
correct legal standards.  The Regional Office failed to comply 
with the Veterans Claims Assistance Act of 2000." 

The remainder of the record contains a series of correspondence 
between the appellant and the RO regarding recent RO actions, but 
none of the matters have been relevant to the criteria for 
attorney fees based on the award of past-due benefits and 
therefore are not relevant to the matter on appeal.  On one such 
occasion, the appellant contended that the RO had issued a rating 
decision in March 2009, mailed to him in July 2009, but that no 
AFED had been mailed to him regarding this rating decision.  
However, the RO explained in a detailed letter in October 2009 
that it did not issue a rating decision in March 2009, but rather 
had completed processing of the Veteran's April 2008 dependency 
claim. 

Current law, as effective after the enactment of the Veterans 
Benefits, Health Care, and Information Technology Act of 2006, 
Public Law 109-461, provides that attorneys may represent a 
claimant before VA for a fee after a notice of disagreement is 
filed.  The new law, however, pertains only to those claims where 
the notice of disagreement is filed on or after June 20, 2007.

For claims where a notice of disagreement is filed prior to June 
20, 2007, under the provisions of 38 U.S.C.A. § 5904(c)(1) as was 
then in effect, a fee may not be charged, allowed, or paid for an 
attorney's services with respect to services provided before the 
date on which the Board first makes a final decision in a case.  
Additionally, such a fee may be charged, allowed, or paid in the 
case of services provided after such date only if an attorney is 
retained with respect to such case before the end of a one-year 
period beginning on that date.

In accordance with the then-applicable statutory law, under 38 
C.F.R. § 20.609(c) (2007), an attorney may charge fees only if 
both of the following conditions have been met:  A final Board 
decision has been promulgated with respect to the issue involved, 
and the attorney was retained not later than 1 year following the 
date on which that Board decision was promulgated.  In Matter of 
the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the issue extant in the final Board decision in a case must 
be the same issue for which the attorney is seeking payment. 

The applicable regulations were revised in 2008, and, consistent 
with the statute as revised, now permit attorneys and agents to 
charge fees for representation after an agency of original 
jurisdiction (AOJ) has issued a decision on a claim or claims, 
and a notice of disagreement (NOD) has been filed with respect to 
that decision on or after June 20, 2007.  See 38 C.F.R. § 14.636 
(2009).  The new regulation also provides, however, that, in 
cases in which a NOD was filed on or before June 19, 2007, 
attorneys and agents may charge fees only for services provided 
after both a final decision is promulgated by the Board with 
respect to the issue or issues, and the agent or attorney was 
retained not later than one year following the date that the 
decision by the Board was promulgated.  See 38 C.F.R. 
§ 14.636(c)(2) (2009).  In effect, the regulations for claims for 
which a notice of disagreement was filed prior to June 20, 2007, 
were moved from 38 C.F.R. § 20.609(c) (2007) to 38 C.F.R. 
§ 14.636(c)(2) (2009).   Thus, the new regulations providing for 
payment for attorney fees prior to promulgation of a Board 
decision are not applicable to an appeal when the NOD initiating 
that appeal was filed on or before June 19, 2007.


The Board notes that a portion of 38 C.F.R. § 14.636, 
specifically at 38 C.F.R. § 14.686(h)(3)(i), was invalidated by 
the Court in Lippman v. Shinseki, 23 Vet. App. 243 (2009); 
however, that section of 38 C.F.R. § 14.636 pertains to 
calculation of the amount of attorney fees to be awarded in cases 
where an award of attorney fees based on an award of past due 
benefits is granted; as entitlement to attorney fees is denied in 
full in the present case, the invalidation of 38 C.F.R. 
§ 14.636(h)(3)(i), a provision pertinent to the calculation of 
the amount of attorney fees to be awarded, has no effect in the 
current appeal.

The attorney and the Veteran did enter a fee agreement in April 
2000, with respect to a final decision entered by the Board in 
October 1999 that denied service connection for a chronic 
disability manifested by fatigue.  As discussed above, in 
February 2001, the Court vacated the Board's October 1999 
decision that denied entitlement to service connection for 
chronic disability manifested by fatigue, claimed as secondary to 
Persian Gulf War service.  In December 2001, the Board remanded 
for further development and adjudication the claim for service 
connection for a chronic disability manifested by fatigue, 
claimed as secondary to Persian Gulf War Service.  In June 2004, 
the Board denied the Veteran's claim for service connection for a 
chronic disability manifested by fatigue, due to an undiagnosed 
illness claims as secondary to Persian Gulf War service.  That 
decision was not appealed to the Court and is final.  See 38 
U.S.C.A. § 7104.  The appeal as to this issue was denied and 
therefore resulted in no award of past-due benefits upon which an 
award of attorney fees might properly be based.

In Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 
(1997), the Court specifically held that the issue extant in the 
final Board decision in a case must be the same issue for which 
the attorney is seeking payment.  Thus, the Board must consider 
that the claim for which past-due compensation benefits were 
awarded has a fundamentally different procedural history than the 
claim finally decided by the Board (service connection for 
fatigue), as follows.  In August 2002, the RO received from the 
Veteran a written request for an increased rating for his 
service-connected aching joints.  In February 2003, the RO 
continued its denial of entitlement to a rating in excess of 20 
percent for pain in the shoulders, knees and ankles due to 
undiagnosed illness.  Critically, in March 2003, the RO received 
from the appellant the Veteran's notice of disagreement, in which 
the appellant asserted that the Veteran was entitled a higher 
rating and earlier effective date for his service-connected pain 
in the shoulders, knees, and ankles due to undiagnosed illness.  
The appeal was perfected, and the Board remanded the matter to 
the RO in June 2004 and September 2005; however, at no time did 
the Board issue a final decision on the matter of entitlement to 
a higher rating for disability of the shoulders, knees and 
ankles.  As noted above, after a period of additional 
development, the action by which the Veteran's combined 
compensation was increased form 20 percent to 30 percent, 
retroactive to October 13, 1992, was issued by the RO, not the 
Board, on July 7, 2007.  

Thus, the determinative facts in this matter are (1) that the 
notice of disagreement as to the issue of entitlement to a higher 
disability rating for disability of the shoulders, knees, and 
ankles was received in March 2003, prior to June 20, 2007; and 
(2) that no final prior Board decision has been issued (and, in 
fact, the appeal continues and is addressed today in a separately 
issued Board decision) as to the issue of entitlement to a higher 
rating for disability of the knees, shoulders, and ankles.  

As the Veterans Benefits, Health Care, and Information Technology 
Act of 2006, Public Law 109-461, under which attorneys may 
represent a claimant before VA for a fee after a notice of 
disagreement is filed, applies only to those claims where the 
notice of disagreement is filed on or after June 20, 2007, it 
cannot be a basis for an award of attorney fees based on the 
grant of past due benefits in this matter.  

Rather, because the notice of disagreement was filed prior to 
June 20, 2007, 38 U.S.C.A. § 5904(c)(1), as in effect prior to 
June 20, 2007, and as previously implemented at 38 C.F.R. 
§ 20.609(c) (2007) and currently recodified at 38 C.F.R. 
§ 14.636(c)(2) (2009), which provides that a fee may not be 
charged, allowed, or paid for an attorney's services with respect 
to services provided before the date on which the Board first 
makes a final decision in a case, is dispositive in this matter.

In sum, the notice of disagreement pertinent to the Veteran's 
claim for a higher rating was filed in March 2003, prior to June 
20, 2007, and no final Board decision has been issued on the 
matter of entitlement to a higher rating for disability of the 
shoulders, knees, and ankles.  Therefore, entitlement to an award 
attorney fees based on past due benefits flowing from the July 7, 
2007, increase of a combined initial rating from 20 percent to 30 
percent, effective from October 13, 1992, for pain in the 
shoulders, knees, and ankles, is not warranted.  See 38 U.S.C.A. 
§ 5904(c)-(d) (West 2002); 38 C.F.R. § 20.609 (2007); Matter of 
the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997). 

The Board is mindful that the Veteran was awarded over fourteen 
years of past-due compensation benefits in part due to the 
successful representation of the Veteran by the appellant during 
the period from August 2002 to July 2007.  However, as the 
appellant is no doubt aware, the Board is bound by the 
regulations of the Department, instructions of the Secretary, and 
the precedent opinions of the General Counsel, see 38 U.S.C.A. § 
7104(c) (West 2002), as well as the laws of the United States and 
the precedent decisions of the Court of Appeals for Veterans 
Claims.  The appellant's claim in this matter is denied based on 
the application of unambiguous law as applied to facts not 
materially in dispute; consequently, the benefit of the doubt 
rule as set forth at 38 U.S.C.A. § 5107(b) and 38 C.F.R § 3.102 
is not for application.  Sabonis v. West, 6 Vet. App. 426, 430 
(1994). 

	(CONTINUED ON NEXT PAGE)




 
ORDER

The appeal for payment of attorney fees based on the award of 
past-due benefits resulting from a July 7, 2007, increase of a 
combined initial rating from 20 percent to 30 percent, effective 
from October 13, 1992, for pain in the shoulders, knees, and 
ankles, is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


